Citation Nr: 1119319	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral leg disorder.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for conjunctivitis.

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for food poisoning.

5.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for head and multiple trauma, including dizziness and blackouts.

6.  Entitlement to service connection for head and multiple trauma, including dizziness, blackouts, and headaches.

7.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for groin injury and impotence.

8.  Entitlement to service connection for groin injury and impotence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to September 1979 and from November 1982 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for a back disorder, a bilateral leg disorder, head and multiple trauma, including dizziness, blackouts, and headaches, and for a groin injury and impotence are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 25, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal was requested for the issues of whether new and material evidence was received to reopen a claim for entitlement to service connection for conjunctivitis and food poisoning.

2.  A November 2001 rating decision denied reopening claims for entitlement to service connection for head and multiple trauma, including dizziness and blackouts, and groin injury and impotence; the Veteran did not appeal.

3.  Evidence added to the record since the November 2001 rating decision as to these issues is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for the issues of whether new and material evidence was received to reopen a claim for entitlement to service connection for conjunctivitis and food poisoning by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  New and material evidence for entitlement to service connection for head and multiple trauma, including dizziness and blackouts, was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence for entitlement to service connection for groin injury and impotence was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for the issues of whether new and material evidence was received to reopen a claim for entitlement to service connection for conjunctivitis and food poisoning and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they are dismissed.

New and Material Evidence Claims

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled by information provided to the Veteran in letters from the RO in September 2005 and March 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Veteran was notified that the VCAA notice requirements applied to all elements of a claim in December 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the RO's September 2005 and March 2010 letters.

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, a November 2001 rating decision denied reopening claims for entitlement to service connection for head and multiple trauma, including dizziness and blackouts, and groin injury and impotence.  It was noted that a September 1985 VA examination revealed no evidence of residuals related to trauma the Veteran sustained in a jeep accident and that there was no evidence of a groin injury or impotence during active service.  The Veteran did not appeal and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The pertinent evidence added to the record since the November 2001 rating decision includes VA treatment records, private hospital records, and the Veteran's statements and testimony in support of the claims.  VA treatment records show the Veteran has received treatment for impotence and that a November 2010 magnetic resonance imaging (MRI) scan of the brain revealed old ischemic changes and lacunar infarcts to the periventricular regions and deep white matter bilaterally.  At his March 2011 hearing the Veteran testified that he had experienced blackouts, dizziness, and headaches since his jeep accident in service.  He also reported that he had experienced a persistent sexual dysfunction as a result of a groin injury he sustained in the jeep accident in service.  

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims for entitlement to service connection for head and multiple trauma, including dizziness and blackouts, and groin injury and impotence is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.  The evidence includes competent evidence in the Veteran's statements and testimony as to persistent or recurrent symptoms related to head and groin injuries since active service.  The Court has held that when making a determination whether submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets this criteria the claims must be reopened.  


ORDER

The appeal as to whether new and material evidence was received to reopen a claim for entitlement to service connection for conjunctivitis is dismissed.

The appeal as to whether new and material evidence was received to reopen a claim for entitlement to service connection for food poisoning is dismissed.

New and material evidence was not received to reopen a claim for entitlement to service connection for head and multiple trauma, including dizziness and blackouts; to this extent the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for groin injury and impotence; to this extent the appeal is granted.


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice addressing his service connection claims.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  

For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the Veteran contends that he sustained injuries in a jeep accident during active service in November 1983 and that he has present disabilities including dizziness, blackouts, headaches, impotence, a back disorder, and a bilateral leg disorder as a result of his injuries.  The record shows that the treatment records associated with the Veteran's first period of active service are unavailable.  Service treatment records dated in November 1983 show the Veteran was seen for follow up of a head injury.  The examiner noted his right shoulder, hip, and leg were improving slowly.  The accident was found to have been in the line of duty in January 1984.  A January 1985 report noted he complained of urethral discharge subsequent to sexual contact.  A March 1985 VA electroencephalographic (EEG) report noted there was no clear or precise evidence of focal or diffuse abnormality.  A September 1985 VA neuropsychiatric examination found the Veteran had recovered from head trauma.  

In statements dated in November 1988 the Veteran also reported that he had injuries as a result of a brutal beating by the Chicago Police Department in October 1988.  In a May 2001 statement the Veteran's mother reported that he had not been the same since he was treated for head trauma after he was beaten in October 1988.  In a VA Form 21-4142 the Veteran reported that he had experienced terrible pain and burning after a swap was inserted in his penis during a period of incarceration in May 1995.  Records show VA efforts to obtain copies of pertinent medical records from the Illinois Department of Corrections, the United States Postal Service, and the Michael Reese Hospital were unsuccessful.  VA treatment records show the Veteran complained of impotence, a right thigh injury, chronic back pain, headaches, and blackouts.  No opinions as to etiology were provided.  At his March 2011 videoconference hearing the Veteran testified that he had experienced dizziness, blackouts, headaches, back pain, leg pain, and impotence as a result of the injuries he sustained in a jeep accident during active service.  

The Board notes that the evidence of record indicates that the Veteran sustained intervening injuries in October 1988 and May 1995 and that the medical records associated with those injuries may assist the Veteran in substantiating his claims by identifying pre-existing disabilities.  Medical examinations should be conducted to obtain opinions as to etiology.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issues on appeal.  He should be specifically requested to provide copies of treatment records associated with injuries he sustained in October 1988 and May 1995 or to provide the necessary authorization for VA to assist him in obtaining copies of those records.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has dizziness, blackouts, headaches, impotence, a back disorder, or a bilateral leg disorder as a result of active service.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


